In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-439V
                                         UNPUBLISHED


    JENNIFER VENIER,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: June 17, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On March 25, 2019, Jennifer Venier filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries, including Shoulder Injury
Related to Vaccine Administration (SIRVA), resulting from adverse effects of an
influenza (flu) vaccination she received on September 29, 2017. Petition at 1.
Petitioner also alleges that the vaccine caused Petitioner to develop Complex Regional
Pain Syndrome (CRPS). Id. The case was assigned to the Special Processing Unit of
the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On June 16, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent states that it is his “position that [P]etitioner has satisfied
the criteria set forth in the Vaccine Injury Table (Table) and the Qualifications and Aids
to Interpretation (QAI); [P]etitioner had no history of pain, inflammation or dysfunction in
her left shoulder; her pain and reduced range of motion occurred within 48 hours of
receipt of an intramuscular vaccination; her symptoms were limited to the shoulder in
which the vaccine was administered; and no other condition or abnormality was
identified to explain her initial symptoms.” Id. at 7. Respondent further agrees that the
scope of damages to be awarded is limited to Petitioner’s SIRVA and its related
sequelae only. Id. Respondent specifies that he does not view any injury claim of
CRPS as sequelae of or related to Petitioner’s SIRVA. Id. n.1.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2